RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2831-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATTHEW A. GARCIA,

     Defendant-Appellant.
________________________

                   Submitted May 18, 2021 – Decided June 29, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 17-06-0708.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).

PER CURIAM
      Defendant Matthew A. Garcia pleaded guilty to two counts of first-degree

armed robbery, N.J.S.A. 2C:15-1(a)(2), agreeing they would be treated as

second-degree crimes for purposes of sentencing and the State would

recommend a ten-year prison term, but he would ask for a five-year sentence.

At sentencing, the State modified the offer, reducing its recommendation to a

maximum eight-year term and agreeing to dismiss one of the robbery counts.

The judge imposed an eight-year term subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2. We affirmed that sentence on our excessive sentencing

calendar. State v. Garcia, No. A-1963-17 (App. Div. Apr. 11, 2018).

      Defendant filed a timely post-conviction relief (PCR) petition. The same

judge who had presided over the plea and sentencing hearings denied the

petition. Defendant appeals, arguing:

            POINT ONE

            [DEFENDANT]   IS   ENTITLED   TO   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS TRIAL AND APPELLATE ATTORNEYS
            RENDERED INEFFECTIVE ASSISTANCE OF
            COUNSEL FOR FAILING TO ADVOCATE FOR A
            LOWER SENTENCE.

            POINT TWO

            THIS MATTER MUST BE REMANDED FOR
            FINDINGS OF FACT AND CONCLUSIONS OF
            LAW ON [DEFENDANT'S] PRO SE CLAIMS THAT

                                        2                               A-2831-19
            TRIAL COUNSEL RENDERED INEFFECTIVE
            ASSISTANCE FOR FAILING TO INVESTIGATE
            ADEQUATELY     OR   DISCUSS    DEFENSES
            THEREBY PRESSURING HIM INTO A GUILTY
            PLEA, AND FOR COERCING HIM TO FORGO HIS
            TESTIMONY AT A TRIAL.

Defendant also argues the judge failed to consider the points he raised in his pro

se PCR petition.

      Reviewing the factual inferences drawn by the judge and his legal

conclusions de novo because he did not conduct an evidentiary hearing, State v.

Blake, 444 N.J. Super. 285, 294 (App. Div. 2016), we reverse and remand for

the judge to address defendant's pro se PCR claims and, if they are denied, for

resentencing because appellate counsel did not raise the preclusion of

defendant's purported cooperation with law enforcement that may have impacted

the weight attributed by the sentencing court to mitigating factor twelve,

N.J.S.A. 2C:44-1(b)(12): "The willingness of the defendant to cooperate with

law enforcement authorities[.]"

      We begin, however, by rejecting defendant's claim that his trial counsel

was ineffective for failing to object when the sentencing judge used his "drug

dependency to support a finding of aggravating factor [three,] N.J.S.A. 2C:44-

1[(a)](3), the risk that the defendant will commit another offense," and, instead,

argue defendant's "substance abuse history actually supported a finding of

                                        3                                   A-2831-19
mitigating factor [eight,] N.J.S.A. 2C:44-1[(b)](8), the defendant's conduct was

the result of circumstances unlikely to recur." Defendant also contends appellate

counsel was ineffective for failing to raise this issue.

      In his written PCR decision, the judge found "trial counsel's lack of

objection was far from unreasonable," referencing defendant's admission to the

judge that he had committed the robberies to supply his drug habit. In the PCR

decision, the judge noted defense counsel had "effectively tempered her client's

admission by offering evidence of [defendant's] 'willingness and . . . desire to

seek treatment'"; "recounted his communications with various substance abuse

facilities, and his acceptance into one treatment program"; and presented

testimony from defendant's "significant other . . . who testified to his efforts at

overcoming his substance abuse issues."

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy the two-part Strickland v. Washington test: (1) "counsel made errors so

serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment[,]" and (2) "the deficient performance

prejudiced the defense." 466 U.S. 668, 687 (1984); accord State v. Fritz, 105

N.J. 42, 58 (1987). On petitions brought by a defendant who has entered a guilty

plea, the defendant satisfies the first Strickland-Fritz prong if he or she can show



                                         4                                    A-2831-19
that counsel's representation fell short of the prevailing norms of the legal

community. Padilla v. Kentucky, 559 U.S. 356, 366-67 (2010). The defendant

proves the second component of Strickland-Fritz by establishing "a reasonable

probability that" he or she "would not have pled guilty," but for counsel's errors.

State v. Gaitan, 209 N.J. 339, 351 (2012) (quoting State v. Nuñez-Valdéz, 200

N.J. 129, 139 (2009)).

      The trial judge found "[t]rial counsel's proffer of evidence of [defendant's]

rehabilitation efforts credibly weighed against his admission of his substance

abuse being the driving factor in committing the offenses," and concluded that

proffer presented clear evidence that counsel "effectively advocated" for

defendant. 1 We agree. As the judge noted at sentencing, defendant had "a self-

reported history of substance abuse, including heroin, Percocet, crack cocaine,

ecstasy, marijuana and alcohol" and had had past "[e]fforts at treatment" at three

drug-treatment programs. The judge found aggravating factor three based on

that "history of substance abuse." That finding is well-supported by defendant's

own admissions. See State v. Bieniek, 200 N.J. 601, 608 (2010) (instructing, in

the context of a sentencing review on direct appeal, a "reviewing court is


1
  At sentencing, the judge stated he had reviewed a sentencing memorandum
prepared by defendant's counsel. The memorandum is not included in the
appellate record; we are not aware of the arguments made therein.

                                        5                                    A-2831-19
expected to assess the aggravating and mitigating factors to determine whether

they 'were based upon competent credible evidence in the record'") (quoting

State v. Roth, 95 N.J. 334, 364 (1984)).

         As we noted in State v. Towey, 244 N.J. Super. 582, 593 (App. Div. 1990),

aggravating factor three and mitigating factor eight are related. The sentencing

judge's supported finding of aggravating factor three militated against mitigating

factor eight.     Defendant's good intentions and efforts at rehabilitation, as

described by his counsel to the sentencing judge, had not, at the time of

sentencing, resulted in any positive steps toward addressing the drug problem

that he said fueled his crimes. Thus, there was no support for his argument that

counsel was ineffective for failing to properly advocate for mitigating factor

eight.

         Defendant also argues trial counsel failed to advise the sentencing judge

of defendant's provision of "important information to law enforcement in an

unrelated matter" that would have impacted mitigating factor twelve, and

appellate counsel failed to raise the issue on appeal. At sentencing, defendant's

counsel told the judge there had been "some mitigating factor [twelve]

circumstances going on since [defendant's] arrest." Continuing her request for

that mitigating factor, counsel referred to her sentencing memorandum, pointing


                                         6                                  A-2831-19
out defendant "was initially contacted by police and agreed to willingly turn

himself in. He then provided a statement and actually confessed to a separate

robbery that he wasn't initially a suspect in."

      The judge asked counsel "what other mitigating factor [twelve]

circumstances [she was] talking about," and this colloquy followed:

            [DEFENDANT'S COUNSEL]: Since [defendant's]
            been arrested there have been—maybe we could talk off
            the record about it?

            [ASSISTANT PROSECUTOR]: Judge, the—the State
            is aware of what [defendant's counsel] is referring to.
            That was the basis and consideration for the State,
            altering its recommendation from ten to eight years.

            [THE JUDGE]: All right. All right. Well, I'll hear you.
            I'll hear you regarding that. I'll hear the State
            regarding—

            [DEFENDANT'S COUNSEL]: All right.

            [THE JUDGE]: —that after—

            [DEFENDANT'S COUNSEL]: Okay.

            [THE JUDGE]: —after you have your opportunity.

The record of the sentencing hearing does not reflect any further discussion of

those "circumstances" until the judge began to address mitigating factor twelve

during his sentencing analysis. Defendant's counsel and the judge engaged in a

discussion after the judge stated:

                                         7                               A-2831-19
[THE JUDGE]: As to mitigating factor [twelve], I'll
give some weight to mitigating factor [twelve], given
the State's concession on that—in that that was that was
his—whatever cooperation that he rendered to the State
was a factor in the State modifying its plea offer from
the original plea agreement to eight-year state prison. I
find nothing based upon the facts as related to me about
the circumstances of that cooperation, including him
going down in response to a telephone call from the
police to speak to the police and then giving a
confession on this case. I find nothing about those
circumstances so extraordinary as to give him any
further benefit of whatever cooperation that he
rendered.

[DEFENDANT'S COUNSEL]: The cooperation is on
a separate matter.

[THE JUDGE]: Okay.

[DEFENDANT'S COUNSEL]: And if—if Your Honor
would like us to approach, I can explain the
circumstances.

[THE JUDGE]: Well, unless it's going to be on the
record—

[DEFENDANT'S COUNSEL]: No.

[THE JUDGE]: —I'm—I'm not going to—

[DEFENDANT'S COUNSEL]: No.

[THE JUDGE]: —consider it.

[DEFENDANT'S COUNSEL]: Okay.




                           8                                A-2831-19
              [THE JUDGE]: So I find nothing extraordinary about
              the extent or nature of his cooperation other than giving
              mitigating factor [twelve] minimal weight.

      Had appellate counsel argued that the sentencing judge refused to hear the

extent of defendant's further purported cooperation unless it was on the record,

we would have remanded the case for resentencing. At that resentencing, the

judge could have—as he should have at the initial sentencing—sealed the record

pursuant to Rule 1:38-11(a) and (b), taken testimony and any other proffered

proofs regarding the cooperation defendant claimed he had rendered and the

State's response, made findings with regard to that evidence and determined

what weight, if any, he would admeasure to mitigating factor twelve. The

sentencing proceedings could then have continued after the record was

unsealed. 2

      That, as the judge explained in his PCR decision, he accorded "some

weight" to mitigating factor twelve because of the cooperation that had been

placed on the record, did not properly account for any weight that may have

been added by any additional cooperation. And, we agree with defendant that



2
  The judge would have to complete and file a "Judge's Report of Proceeding
Ordered Closed or Record Sealed" with the vicinage assignment judge.
Administrative Directive #05-10, "Closed Proceedings and Sealed Records –
Requirement to Submit Reports" (Mar. 29, 2010).

                                         9                                A-2831-19
the judge erroneously determined that defendant's additional cooperation, set

forth in his counsel's "certification detailing his post-arrest cooperation

agreement," did "not meet the 'extraordinary nature' demanded for increased

mitigation under factor twelve." The Legislature did not require that defendant's

willingness to cooperate with law enforcement be extraordinary. See N.J.S.A.

2C:44-1(b)(12).

      Appellate counsel did not provide defendant with effective assistance.

Defendant was prejudiced to the extent that the judge did not properly consider

the evidence of defendant's additional cooperation. We are thus compelled to

reverse the PCR judge's denial of defendant's petition.

      While we would remand for resentencing consistent with this decision, we

note the judge did not address the varied ineffective assistance of counsel claims

set forth in defendant's pro se brief.            Notwithstanding the State's

counterargument that "any error is harmless[] since these claims are refuted by

the record[,]" the judge was required to address all PCR arguments, R. 3:22-11;

see also State v. Webster, 187 N.J. 254, 258 (2006) (requiring PCR court to

consider all claims raised in petitioner's pro se brief), including those made

directly by defendant. We, therefore, remand this matter so the judge can




                                       10                                   A-2831-19
address defendant's pro se arguments and submit an opinion or memorandum in

compliance with Rule 1:7-4(a).

      If defendant's arguments are rejected and his PCR petition is denied, we

direct that defendant be resentenced consistent with this opinion. We leave the

final determination of mitigating factor twelve and any impact on defendant's

final sentence to the sentencing judge's discretion. As Justice Long explained:

            Because it is unclear to us how this case would have
            turned out if the trial judge had applied the proper
            standards, we reverse and remand the matter to him for
            resentencing. Nothing in this opinion should be viewed
            as tilting one way or the other regarding [the
            defendant's] ultimate sentence. Our opinion merely
            reaffirms that he is entitled to the application of the
            correct sentencing guidelines and to consideration of
            aggravating and mitigating factors that are supported by
            the record.

            [State v. Dalziel, 182 N.J. 494, 506 (2005).]

      Reversed and remanded. We do not retain jurisdiction.




                                      11                                  A-2831-19